                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SHARON E. TAYLOR,                                   Case No. 16-cv-03738-TSH
                                   8                    Plaintiff,
                                                                                             STANDBY ORDER OF DISMISSAL
                                   9             v.

                                  10     CONTRA COSTA COUNTY
                                         EMPLOYMENT AND HUMAN
                                  11     SERVICES DEPARTMENT,
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          The Court has been informed that the above-entitled action has settled. Accordingly, the

                                  15   Court VACATES all pretrial and trial dates. The parties are required to file a stipulation of

                                  16   dismissal by February 26, 2019. If a stipulation of dismissal is not filed by that date, the parties

                                  17   are ORDERED to appear on February 28, 2019, at 10:00 a.m. in Courtroom A, 15th Floor of the

                                  18   San Francisco Courthouse and show cause why the case should not be dismissed. Failure to

                                  19   comply with this order may result in dismissal of the case.

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: December 11, 2018

                                  23
                                                                                                     THOMAS S. HIXSON
                                  24                                                                 United States Magistrate Judge
                                  25

                                  26
                                  27

                                  28
